IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 21, 2008
                                     No. 07-11262
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

COURTNEY M TISCHENDORF

                                                  Petitioner-Appellant

v.

GINNY VAN BUREN

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:07-CV-273


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Courtney M. Tischendorf, federal prisoner # 33920-177, is serving a 33-
month sentence for embezzlement by a bank employee in violation of 18 U.S.C.
§ 656. She appeals the dismissal of her 28 U.S.C. § 2241 petition challenging the
regulations used by the Bureau of Prisons (BOP) to determine an inmate’s
eligibility for transfer to a halfway house.
       Tischendorf seeks an order from this court to the BOP to consider
releasing her to a halfway house “at the point in time where she has 180 days

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-11262

remaining on her sentence.”         Because her scheduled release date is
September 23, 2008, the date 180 days prior to that date passed on March 27,
2008. She also requests that we order the BOP to consider transferring her to
a halfway house “prior to [June 29, 2008], with no less than 180 days left before
her release.” The BOP previously indicated that it would consider transferring
Tischendorf to a halfway house on June 29, 2008. On April 9, 2008, Congress
amended the statutory provisions granting authority to the BOP to determine
an inmate’s eligibility for halfway house placement. See Second Chance Act of
2007, Pub. L. No. 110-199, § 251(a), 122 Stat. 657, 692-93 (April 9, 2008),
18 U.S.C. § 3624(c). The parties have not addressed the amendment or its effect
upon the instant appeal. Nor has this court previously addressed a claim such
as Tischendorf’s. Because her eligibility date has passed, however, no effective
judicial remedy exists. Accordingly, we must DISMISS the appeal as moot.




                                       2